DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendments, arguments, and remarks submitted on September 10, 2021, in which claims 2-11 are presented for further examination.
Claim 1 has been withdrawn.
Claim 10 has been amended.
Claims 2-11 are pending.

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to claims 2 & 6, applicant appears to assert that the cited art does not teach “selecting a customized language model associated with the topic”.  Examiner respectfully disagrees.  Given the broadest reasonable interpretation, a language model is used to provide context during information retrieval.  Examiner encourages applicant to give further clarifying claim language in the event that the instant invention intends for the terminology “customized language model to be given another interpretation”.  However, as currently constructed, Kandekar teaches [0030] a customized language model.  Kandekar teaches [0030] query retrieval based upon semantic analysis of language for the purposes of information retrieval.  Examiner refers applicant to the discussion/response above, wherein a language model is interpreted to include anything that would essentially provide context for language during the process of information retrieval.  For example, Kandekar teaches [0030] providing context for the phrase Traversing the ontology in this manner would help identify related topics, keywords or opinions on the identified topics, as well as provide an indication of the controversy or iother interest level for theose topics, which could be used to further guide the traversal to identify other potentially interesting topics or subtopics.” (Kandekar [0030])  Examiner apologizes for the brevity of the prior response. It was the Examiner’s presupposition that Applicant would be able to follow the Examiner’s rationale based upon the citations provided.  
Applicant also appears to assert that the cited art of record does not teach “fully converting the sound input of the natural language query into text using the customized language model”.  Examiner respectfully disagrees.  Kandekar teaches [0029] “the system may further analyze the relevance of topics during speech-to-text conversion and natural language processing based on…metrics associated with the use of the topics or terms related to the topic in the audio content”.  This instant citation clearly includes the necessary elements for fully teaching the requirements of the claim language.  Kandekar teaches [0029] converting the sound input into text of a natural language query, wherein a language query is any query that consists of terms or phrases spoken or entered as they might be spoken by a user.  Kadekar states [0029] that speech is converted and that speech metrics may be populated. Thus, it is evident that the speech-to-text in Kandekar [0029-0030] is converted from the framework of a natural language query.  See Kandekar [0030], for example, the query “U.S. Energy Policy” is a natural language query given the broadest reasonable interpretation.  Again, Examiner apologizes for the brevity of the prior response and hopes that the instant response provides requisite clarity as it pertains to the rationale for the rejection and the associated citations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Kandekar et al. (US Pub. No. 2012/0046936 A1).
In respect to Claim 2, Kandekar teaches:
a method for converting speech to text, the method comprising: receiving a sound input, by a computer system, from a client device; (Kandekar teaches [Abstract] reception of sound input from speech content.)
determining at least one natural language query from the sound input; (Kandekar teaches [0029-0030] natural language processing and performance of semantic queries.)
analyzing at least a portion of the natural language query, prior to fully converting the sound input into text, to determine a topic of the natural language query; (Kandekar teaches [FIG. 3] determination of topics prior to providing results, wherein the provision of results is fully converting sound input into text.)
Kandekar teaches [0028] semantic analysis of speech.  Kandekar goes further to teach [0029] analysis of topics during speech to text conversion and natural language processing, wherein this analysis is an indicator that that analysis is done prior to the completion of speech to text.
selecting a customized language model associated with the topic; (Kandekar teaches [0030] semantic analysis based upon identification of relevant topics, wherein results or models are customized accordingly.)
Given the broadest reasonable interpretation, a language model is used to provide context during information retrieval.  Examiner encourages applicant to give further clarifying claim language in the event that the instant invention intends for the terminology “customized language model to be given another interpretation”.  However, as currently constructed, Kandekar teaches [0030] a customized language model.  Kandekar teaches [0030] query retrieval based upon semantic analysis of language for the purposes of information retrieval.  Examiner refers applicant to the discussion/response above, wherein a language model is interpreted to include anything that would essentially provide context for language during the process of information retrieval.  For example, Kandekar teaches [0030] providing context for the phrase “U.S. Energy Policy”.  An ontology is developed/selected [0030] for associating with a topic.  See Kandekar [0030] “Traversing the ontology in this manner would help identify related topics, keywords or opinions on the identified topics, as well as provide an indication of the controversy or iother interest level for theose topics, which could be used to further guide the traversal to identify other potentially interesting topics or subtopics.” (Kandekar [0030])  
and fully converting the sound input of the natural language query into text using the customized language model (Kandekar teaches [FIG. 3, 0029] converting to text.)
Kandekar teaches [0029] “the system may further analyze the relevance of topics during speech-to-text conversion and natural language processing based on…metrics associated with the use of the topics or terms related to the topic in the audio content”.  This instant 
As per Claim 3, Kandekar teaches:
wherein analyzing at least a portion of the natural language query to determine a topic of the natural language query comprises matching the at least a portion of the natural language query to a natural language library that is associated with the topic (Kandekar teaches [0030] semantic analysis for determination of matching topics.)
As per Claim 4, Kandekar teaches:
updating content of the customized language model responsive to encountering a new type of search query (Kandekar teaches [0060] updating of model data.)
As per Claim 5, Kandekar teaches:
wherein updating the content of the customized language model is performed by a natural language library update (Kandekar teaches [0060] updating of model data.)

Claims 6-9 are the media claims corresponding to method claims 2-5 respectively, therefore are rejected for the same reasons noted previously.


utilizing a natural language query processor to narrow down the possibilities in the language model to a small set (Kandekar [0030])

Claim 11 is the media claim corresponding to method claim 10 respectively, therefore is rejected for the same reasons noted previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 7, 2021